      Case 3:20-cv-04786-LC-HTC Document 12 Filed 07/08/20 Page 1 of 2

                                                                          Page 1 of 2

                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION



MARCAUREL A PIERRE,
      Plaintiff,

v.                                                 Case No. 3:20cv4786-LC-HTC

WARDEN J KOLODZEIJ,
et al.,
      Defendants.

                                         /

                                   ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated June 9, 2020 (ECF No. 11). The parties have been furnished

a copy of the Report and Recommendation and have been afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The Magistrate Judge’s Report and Recommendation (ECF Doc. 11) is

            adopted and incorporated by reference in this order.
     Case 3:20-cv-04786-LC-HTC Document 12 Filed 07/08/20 Page 2 of 2

                                                                   Page 2 of 2

     2.   Th petition is DISMISSED WITH PREJUDICE for failure to comply

          with a Court order and failure to state a claim.

     3.   The Clerk is directed to close the file.

     DONE AND ORDERED this 8th day of July, 2020.




                             s /L.A. Collier

                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv4786-LC-HTC
